Vista International Technologies, Inc. 10-Q Exhibit 10.1 September 12, 2011 VIA EMAIL: bripps@vvit.us Mr. Brad Ripps Vista International Technologies, Inc. 88 Inverness Circle East, Suite N-103 Englewood, Colorado80112 VIA EMAIL: maso1n@sbcglobal.net Mr. Mason Brown Brown-Lewisville Railroad Family First, LP 5610 Harbor Town Drive Dallas, Texas 75287 Re: Real Estate Sales Contract (the “Contract”) by and between Vista International Technologies, Inc. (“Seller”) and Brown-Lewisville Railroad Family First Limited Partnership (“Buyer”) having an Effective Date of February 17, 2011 including all amendments, with respect to the real property consisting of approximately 26.9 acres, located in Dallas County (“Property”) Dear Gentlemen: The parties acknowledge that the Feasibility Period expires on September 13, 2011.This letter agreement will confirm in writing recent discussions between Buyer and Seller regarding extending the Feasibility Period.As such, this letter agreement will serve as Amendment No. 2 to the Contract. All terms and conditions used herein will have the meanings ascribed to them in the Contract.The Contract is amended as follows: · The definition of “End of Feasibility Period” on page 3 of the Contract shall be amended by deleting “sixty days (60) days after the Effective Date” and substituting the following: “November 14, 2011.” · Paragraph 3 on page 5 of the Contract shall be amended by deleting the first sentence and substituting the following sentence: “Feasibility Period.During the period commencing on the Effective Date and expiring 5:00 pm Central Standard Time on November 14, 2011 (the “Feasibility Period”), Buyer shall have the right to investigate and inspect the Property to determine whether or not the Property is suitable for Buyer’s intended use.” Messrs. Ripps and Brown July 7, 2011 Page2 of 3 Except as amended herein, all other terms and conditions of the Contract shall remain in full force and effect. Notwithstanding anything contained herein to the contrary, in the event this letter agreement to extend the feasibility period is not executed by all parties on or before 5:00 pm Central Standard Time on September 13, 2011, this letter agreement shall serve as written notice from Buyer to Seller that Buyer hereby terminates the Contract; and in accordance with the Contract, the Title Company shall deliver the earnest money to Buyer, and both parties shall be released from all further obligations under this Contract, except those that specifically survive termination. Please confirm your agreement to the above amendments to the Contract by executing this letter agreement where indicated below, which may be executed in counterparts. Sincerely, /s/ Patricia L. Stein Patricia L. Stein ACCEPTED AND AGREED TO BY: ACCEPTED AND AGREED TO BY: SELLER: BUYER: VISTA INTERNATIONAL TECHNOLOGIES, INC. BROWN LEWISVILLE RAILROAD FAMILY FIRST, LP By: /s/ Brad A. Ripps By: BLRR Management, LLC Brad A. Ripps, Chief Executive Officer Its: General Partner Date: 09/12/11 By: /s/ Mason C. Brown Mason C. Brown, President Date: 9-12-11 Messrs. Ripps and Brown July 7, 2011 Page3 of 3 cc:VIA EMAIL: Phil.Rosenfeld@colliers.com Mr. Phil Rosenfeld Park Seventeen 1717 McKinney Avenue, Suite 900 Dallas, Texas75202 VIA EMAIL:sgregory@atlascr.com Mr. Scott Gregory Atlas Advisors Commercial Real Estate 13721 Omega Farmers Branch, Texas75244 VIA EMAIL:LorimerD@ctt.com Mr. Dan Lorimer Chicago Title Company 2001 Bryan Tower, 17th Floor Dallas, Texas75201 VIA EMAIL:delinda.tobar@ctt.com DeLinda Tober Chicago Title Company 2001 Bryan Street, Suite 1700 Dallas, Texas75201
